DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/21 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 10-11, and 14-18 is/are rejected under 35 U.S.C. 103 as obvious over Ueno et al. (US 5377682; hereinafter Ueno) in view of Couvillon, JR. (US 2005/0027198; hereinafter Couvillon) and Kawabuchi et al. (US 4895158; hereinafter Kawabuchi).
Ueno shows in a first embodiment a medical ultrasound device (ultrasonic probe; column 7, line 58-column 8, line 5) comprising: a housing/catheter having an internal chamber and a longitudinal axis extending through the internal chamber (catheter 2, the internal chamber is considered to be within the housing of the  catheter; column 7, line 58-column 8, line 5); 5 a transducer configured for transmitting and/or receiving ultrasound signals (transducer 1; column 7, line 58-column 8, line 5) and operatively coupled with a drive shaft extending substantially along the longitudinal axis (rotating shaft 5; column 7, line 58-column 8, line 5), the transducer and the drive shaft positioned within the housing (Figure 1), wherein the transducer rotates about the longitudinal axis in response to rotation of the drive shaft (column 7, line 58-column 8, line 5); a non-rotating wire guide positioned along the longitudinal axis within the housing (guide wire 9; column 7, line 58-column 8, line 5).
Ueno further shows a mounting piece positioned within the housing and operatively coupled with a torque cable that is configured to rotate the mounting piece 
Also 15  a slip ring assembly operably connected to the mounting piece and the torque cable (signal contact portion 66; column 12, lines 20-30; Figure 5); wherein the mounting piece defines a bore that extends 5 along the longitudinal axis (Figure 1), and the slip ring assembly includes a stationary mount piece configured to retain the drive shaft sized to operatively mate with the bore (considered to be lower section of signal contact portion 66 which couples with bore in Figure 5); ultrasound-transmissive fluid (liquid which propagates ultrasound wave, column 9, lines 40-45).
Ueno fails to show in a first embodiment, 10 a torque cable offset a distance from the longitudinal axis, the torque cable operably connected to the drive shaft and a motor so that the drive shaft rotates in response to the torque cable.  
However, Ueno teaches another embodiment which shows a torque cable offset a distance from the longitudinal axis, the torque cable operably connected to the drive shaft and a motor so that the drive shaft rotates in response to the torque cable (rotating shaft of the motor 68 is considered the offset torque cable, which supplies a rotational 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first embodiment of Ueno to utilize an offset torque cable arrangement as described in the fifth embodiment of Ueno, in order to easily allow for different ultrasonic probes to be connected to the drive device (Ueno, column 13, line 15).
Ueno fails to show in a first embodiment, that the transducer is rotatable about the wire guide.
However, Ueno teaches other embodiments which show that the transducer is rotatable about the wire guide (column 14, line 55-column 16, line 26; Figure 7-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first embodiment of Ueno so that the transducer is rotatable about the wire guide as described in the seventh and eighth embodiments of Ueno, as allowing the transducer to rotate about the guidewire will allow for the guidewire to be positioned beyond the diseased target part so that the transducer can more easily reach the target, and will also enable additional imaging techniques to be performed such as radial scanning (Ueno, column 15, line 23-42).
Furthermore, as the drive section including the torque cable of Ueno is external to the catheter, Ueno fails to show a catheter having an internal chamber with the torque cable positioned within the internal chamber.
Furthermore, Ueno describes a pulley type system for imparting the drive force of the motor to the transducer, but fails to refer to a first gear operably connected to the 
Couvillon discloses an ultrasonic imaging catheter.  Couvillon teaches a catheter having an internal chamber with the torque cable positioned either outside or within the internal chamber (as alternative to the external motor design, it is also possible to construct catheters in which motors are provided within the distal end of the catheter; it should be noted that while not explicitly recited, there must necessarily be a connection between the motor and the imaging assembly in order to provide the energy from the motor to move the transducer, and this connection would be considered the torque cable; [0054]-[0055]).
Kawabuchi discloses an ultrasonic probe.  Kawabuchi teaches a first gear operably connected to the torque cable, and a second gear operably connected to the drive shaft, wherein the second gear is configured to interact with the first gear such that the second gear is configured to rotate when the first gear rotates, 20 wherein the first gear has a rotational axis offset from the longitudinal axis and the first gear is configured to rotate about the rotational axis, and the second gear is configured to rotate about the longitudinal axis when the first gear rotates (gear 210 meshes with gear 220, column 7, lines 34-column 8, line 16; Figure 5).
Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Also, as the catheter and drive assembly of Ueno are provided as parts of the device, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Also, Ueno provides two separate pieces which creates a bulky or difficult arrangement to handle for the operator, however, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).  Thus, for any or all of the above reasons, it would have been obvious to one of ordinary skill in the art, to have arranged the drive section (including torque cable) of Ueno within the catheter, rather than external to the catheter.10 that the transducer
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the drive system of Ueno and Couvillon to utilize a first and second gear to connect the motor with the transducer as taught by Kawabuchi, as Kawabuchi demonstrates that gears and pulleys are suitable 

Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 5377682; hereinafter Ueno) and Couvillon, JR. (US 2005/0027198; hereinafter Couvillon) and Kawabuchi et al. (US 4895158; hereinafter Kawabuchi) as applied to claims 1 and 11 above, and further in view of Ostrovsky et al. (US 2004/0133105; hereinafter Ostrovsky).
Ostrovsky discloses an ultrasound imaging catheter.  Ostrovsky teaches a pusher piece operably connected to the housing, the pusher piece defining a plurality of 10 lumens that span a length of the pusher piece wherein one of the plurality of lumens is sized to receive the wire guide and another of the plurality of lumens is sized to receive the torque cable, wherein another of the plurality of lumens of the pusher piece is sized to receive one or more transducer electrical wires operably connected to the 15 transducer (drive unit 26 which contains the structures which supply mechanical rotation and electrical signals to the probe element; [0029], [0031], [0033], [0048]-[0049]; Figures 1-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ueno, Couvillon, and Kawabuchi to utilize a pusher piece as taught by Ostrovsky, as this will conveniently bundle the various electrical wires/drive mechanisms into a common .

Response to Arguments
Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Kawabuchi teaches the gears being disposed in a separate larger casing and not within the elongate cannula, examiner respectfully disagrees.  The examiner notes that the claim language does not distinguish between or exclude the language an “elongate cannula” and a “separate larger casing”.  
The language of claim 1 only requires “a catheter having an internal chamber”, and that the “torque cable”, “first gear” and “second gear” being positioned “within the internal chamber.  The language of claim 10 only requires a medical ultrasound device comprising “an elongate housing having a longitudinal axis”, and that the “torque cable”, “mounting piece”, and “gear assembly” being positioned within the “elongate housing”.
The examiner maintains that the combination of the prior art meets the limitations as claimed, despite the drive section being arranged at the distal end of the device.  The entirety of the device housing/chamber, including the drive section, is considered to embody “an elongate housing” or “a catheter having an internal chamber”.
As noted in the rejection above, the entirety of the device of Ueno including the drive section located at the distal end of the device is considered to be a part of “a 
The combination of Ueno, Couvillon, and Kawabuchi is thus also considered to include all of the components within the internal chamber.  The arrangement of Kawabuchi is similarly contained within the internal chamber, and in the modified invention of Ueno, Couvillon, and Kawabuchi, the gears are similarly arranged within the internal chamber.
While the examiner recognizes the difference in the arrangement of the components between the prior art and applicant’s intended invention, the claim language as currently recited does not sufficiently distinguish over the prior art of record. The examiner would provide one possible suggestion: amending the claim language to more clearly define the precise location of the components within the device.  For example, as shown in Figure 1, the invention includes a pusher piece including lumens that span between an application end and a control end.  The application end includes a face with a recess that is sized to receive the drive gear 77.  The face includes a second recess sized to receive the ring gear 79.  The pusher piece is butted up to the stationary mount piece such that the drive gear nests within the first recess and the ring gear nests within the second recess.
Figure 1 further shows that gears 77 and 79 are mounted to the stationary mount piece 70, and the pusher piece 176 is arranged distally to the mount piece 70.
Defining the claim language in such a way would define over the prior art of record.
As described in applicant’s disclosure: 


Using this type of language would more clearly define over the prior art of record by describing the precise relationship of the components within the housing, as opposed to the current claim language which merely refers to the components being “within the elongate housing”.
It should be noted that a mounting piece is referred to in claim 4, and the pusher piece is currently recited in claims 7-8, however, the claim limitations as currently recited do not clearly define the relationship between the mounting piece, pusher piece, and the other components of the device in such a way to overcome the prior art of record.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793